DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed May 2, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Applicants election of the combination of DMRs 6, 8, and 4 is reiterated for the record. 
Claims 30 and 35-46 are currently pending. 
Claims 37-39 and 42-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter (non-elected combinations of the DMRs), there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30, 35-36, and 40-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between the methylation rates of the DMRs and CRC.  This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “calculating an average methylation rate in each of the three DMRs, or calculating a discrimination value using a multivariate discriminant function that includes the average methylation rates of the three DMRs as variables, the multivariate discriminant function being a logistic regression expression, a linear discrimination expression, an expression created by Naive Bayes classifier, or a function created by Support Vector Machine”. It is noted that mathematical concepts, such as performing mathematical calculations, are considered to be abstract ideas. 
Additionally the claims recite a step of “determining” that there is a high likelihood of sporadic CRC development in the human subject when the average methylation rate in the DMR is equal to or lower than a preset reference value of the DMR and the average methylation rate in each of the DMRs 6 and 4 is equal to or higher than a preset reference values of the DMRs 6 and 4 respectively; or when the discrimination value is equal to or higher than a preset reference discrimination value.  The step appears to require comparing the methylation rate in the DMR of the human to preset reference values for the DMR OR the comparing the discrimination value to present reference discrimination values. The broadest reasonable interpretation of the “determining” step is that it may be accomplished by a mental processes. Concepts which can be performed in the human mind, such as comparisons, are abstract ideas. 
	  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Claim 30 recites a step of treating the human subject determined to have a likelihood of developing sporadic colorectal cancer with an effective amount of a compound indicated for treating the sporadic colorectal cancer.  This step does not integrate the judicial exceptions into a practical application because a treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception. Here the treating step is not particular and is instead merely instructions to “apply” the exception in a generic way.
In addition to the judicial exceptions the claims require measuring methylation rates of all CpG sites present in the DMR in the DNA recovered from an intestinal tract tissue or rectal mucosal tissue collected from a human subject.  This step is not considered to integrate the judicial exception into a practical application because it merely adds insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims require measuring methylation rates of all CpG sites present in the DMR in the DNA recovered from an intestinal tract tissue or rectal mucosal tissue collected from a human subject.  This step does NOT amount to significantly more because it simply appends well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. The claims merely instruct a scientist to use any technique that is capable of distinguishing and quantifying a methylated cytosine base and a non-methylated cytosine base with respect to a specific CpG site. The claim does not require the use of any particular non-conventional reagents (i.e., primers or probes). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicant’s invention and at the time the application was filed. 
Additionally the teachings in the specification demonstrate the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example the specification teaches the following:
[0164] A method for measuring a methylation rate of a CpG site is not particularly limited as long as the method is capable of distinguishing and quantifying a methylated cytosine base and a non-methylated cytosine base with respect to a specific CpG site. A methylation rate of a CpG site can be measured using a method known in the art as it is or with appropriate modification as necessary. As the method for measuring a methylation rate of a CpG site, for example, a bisulfite sequencing method, a combined bisulfite restriction analysis (COBRA) method, a quantitative analysis of DNA methylation using real-time PCR (qAMP) method, and the like are mentioned. Alternatively, the method may be performed using a microarray-based integrated analysis of methylation by isoschizomers (MIAM) method.

Additionally the specification (para 0203) exemplifies performing methylation analysis with Illumina's 450K Methylation BeadChip. It is an inherent property that the chip comprises each of the DMR regions.
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.
Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 101.  Applicants argue that the claim is a method of treatment and that method of treatment claims that practically apply natural relationships are patent eligible. 
This argument has been fully considered but is not persuasive. In order to integrate a judicial exception, the treatment or prophylaxis limitation must be "particular," i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). In the instant case the claim recites treating the human subject determined to have a likelihood of developing sporadic colorectal cancer with an effective amount of a compound indicated for treating the sporadic colorectal cancer. The treating step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the treating step does not integrate the judicial exceptions into a practical application and the rejection is maintained. 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claims 30, 35-36, and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 30, 35-36, and 40-41 are rejected as being indefinite over the new recitation of Table A.   First is it unclear if Table A only contains DMR nos: 4, 6, and 8 as shown on page 4 of the claims OR if Table A contains DMR nos: 1-15 as shown on page 5 of the claims.  Further it is confusing because DMR 4 on page 4 has Ensembl ID ENST00000560034.1 but this  Ensembl ID has been crossed off for DMR 4 on page 5.  Clarification is requested. 
Claims 30, 35-36, and 40-41 refer to differentially methylated regions comprising DMRs 6, 8, and 4 in Table A.  Table A is then set forth at the end of the claim. The table includes DMR no., gene symbol, ensembl ID, chromosome no., DMR start, DMR stop, and width.  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   The claim is not complete since an incorporated table cannot be used to define a claim. In this case, it is unclear whether the claim is directed to any CpG methylation analysis of the Gene, the chromosome, or whether the claim is directed to the particular nucleotides within the identified DMR region.

Response To Arguments
6.	In the response the Applicants traversed the rejection under 35 USC 112(b).  Applicants argue that the claims include tables which are necessary to identify the DMRs.  The state that the specification teaches “Base positions of start and end points of DMR’s in the tables are based on a data set “GRCh37/hg19’ of the human genome sequence”.  Applicants argue that the claims with the tables are definite, as the tables identify the DMRs referenced in the claims, and one skilled in the art can determine the DMRs and their sequences based on the disclosure in the original specification and the information publicly available as shown above.
This argument has been fully considered but is not persuasive. It is maintained that the recitation of the Table comprising the DMR no., gene symbol, ensembl ID, chromosome no., DMR start, DMR stop, and width renders the claim indefinite.  If the only information necessary to define the sequences is the DMR start and DMR stop, then this is the only information that should be present in the claims.  Further clarity it is suggested to amend claim so that it is clear that the start/stop refers to GRCh37/hg19. The rejection could be overcome by amending the claims to recite i.e., “measuring methylation rates of all CpG sites present in the DMR spanning nucleotides 45479648-45479861 of human genome assembly  GRCh37/hg19”. 

Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 30, 35-36, and 40-41 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
In the instant case the specification does not appear to provide support for the amendment which recites “treating the human subject determined to have a likelihood of developing sporadic colorectal cancer with an effective amount of a compound indicated for treating sporadic colorectal cancer”.  The specification does not disclose any compound indicated for sporadic colorectal cancer.  The specification does not disclose what an effective amount of such a compound would be. The specification does provide support for treating the human subject determined to have a likelihood of developing sporadic colorectal cancer.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/            Primary Examiner, Art Unit 1634